The Chancellor.
“’If the receiver in such a case can compel payment' from the stockholders whose stock is not paid in, upon which question'I express' no opinion, the' order appointing him receiver gives him-all the authority which is necessary, either* to collect'the amount' due, or to compromise doubtful- claims. ■ And P am' satisfied this court* has no power, upon a- summary appljca-*14lion, to make an order directing the stockholders to pay. If the receiver, and not the complainant in the suit in which he has been appointed, is the proper person to file a bill to compel, them to pay up the balance of their stock, he is at liberty to proceed, as he may be advised by counsel, ■ with the consent of the complainant in the suit; and may institute such suit or suits, either at law or in this court, as he may think proper. 'But if he has no funds in his hands to pay .the costs of the suit, in case he should fail therein, he should not bring such suits without being indemnified by the complainant in the suit, in which he has been appointed receiver, or by the , .other creditors of the corporation, for whose benefit such suits are brought.”